The application has been amended as follows: 
Claims 15, 18, 20, are canceled.  
2)       The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose a quaternary ammonium compound composition including a quaternary ammonium compound and water in the amounts claimed, the quaternary ammonium compound composition having an average particle size distribution claimed (claims 1, 16, 17); a fibrous structure including the quaternary ammonium compound composition of claim 1 (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.   

/MARK HALPERN/Primary Examiner, Art Unit 1748